Jewett, Justice.
The motion to set aside the judgment on the ground of irregularity is granted. The irregularity consists in entering judgment for costs against an administrator, without having applied to this court "'and obtained an order for costs. The question of costs in the *16cause is not considered on this motion, it is not within the case in 6 Hill, 386. The defendant does not consent that that question should be considered.
Decision.—Judgment set aside with $10 costs, and further that defendant have fifteen days to prepare to move to set aside the report of referees, and that all proceedings be stayed until the case is settled.